DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 20 are rejected under 35 U.S.C. 102(a) as being anticipated by Rye et al. (U.S. 2021/0035402). 
Regarding claims 1, 9, and 15, Rye discloses a modular electronic gaming machine, (“a modular gaming machine”, par. 0046), comprising a structural core, (part 110 of fig. 1a), a gaming comptroller, (“gaming controller”, par. 0177), and a plurality of coupling mechanisms including a first coupling mechanism, wherein the first coupling mechanism comprises an electrical connector, (“electrical cable(s) coupling the display screen to internal component(s) of the gaming machine”, par. 0047), wherein the first coupling mechanism is configured to couple to a first peripheral device to provide electrical power and structural support to the first peripheral device, (par. 0177 – par. 0192), and (“install, remove, change, or otherwise service gaming machine peripheral devices”, par. 0113). 
Regarding claim 2, Rye discloses wherein the first peripheral device is one of a button deck, a display screen, a saddlebag, a topper display, and a candle, (“gaming machine toppers”, par. 0113). 
Regarding claim 3, Rye discloses wherein the electrical connector of the first coupling mechanism provides communication between the first peripheral device and the gaming controller, (“Electrical cable 435 can be one or more electrical cables, such as in a common cover or harness, that are used for power and communications between the curved display and processing components within the interior of the gaming machine”, par. 0098). 
Regarding claim 4, Rye discloses wherein the first coupling mechanism further comprises a guidance mechanism for aligning the electrical connector of the first coupling mechanism to an electrical connector of the first peripheral device, (“Electrical cable 435 follows the routing path provided by notch 432 in stabilizing strut 430. When the stabilizing strut 430 moves with the entire main door assembly during opening and closing movements, the stabilizing strut 430 lifts the electrical cable 435, which then moves with the stabilizing strut and does not dangle into an open space or otherwise get in the way of a technician providing maintenance with the main door assembly open”, par. 0098). 
Regarding claims 5 and 12, Rye discloses wherein the first coupling mechanism further comprises a locking mechanism for preventing removal of the first peripheral device when the locking mechanism is in a locked position, (“the main door assembly can be locked or otherwise secured to prevent unauthorized access to the interior of the gaming machine”, par. 0086). 
Regarding claims 7 and 16, Rye discloses wherein the plurality of coupling mechanisms further includes a second coupling mechanism, wherein the second coupling mechanism connects the structural core to a stand, and wherein the stand electrically connects to an external power source and provides electrical energy to the structural core, (“Electrical cable 435 can be one or more electrical cables, such as in a common cover or harness, that are used for power and communications between the curved display and processing components within the interior of the gaming machine”, par. 0098). 
Regarding claim 8, Rye discloses wherein gaming controller is programmed to detect the first peripheral device when it is attached to the first coupling mechanism, (par. 0193 – par. 0198). 
Regarding claims 10 and 17 - 20, Rye discloses wherein each coupling mechanism comprises a guidance mechanism that is configured to align a first electrical connector associated with the structural core with a second electrical connector associated with corresponding peripheral device, such that the first electrical connector and the second electrical connector make an electrical connection that allows electrical power to flow through internal electrical wiring to the corresponding peripheral device, (“Electrical cable 435 follows the routing path provided by notch 432 in stabilizing strut 430. When the stabilizing strut 430 moves with the entire main door assembly during opening and closing movements, the stabilizing strut 430 lifts the electrical cable 435, which then moves with the stabilizing strut and does not dangle into an open space or otherwise get in the way of a technician providing maintenance with the main door assembly open”, par. 0098).
Regarding claims 13 and 14, Rye discloses wherein the structural core further comprises a plurality of structural supports, wherein each of the plurality of structural supports is configured to support an attached peripheral device, (“a main door support assembly including a four-bar linkage and a stabilizing strut, electrical cable(s) coupling the display screen to internal component(s) of the gaming machine, a topper supported by the gaming machine cabinet, one or more topper support legs extending away from the topper, and one or more mounting brackets for the topper and topper support legs”, par. 0047). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rye et al. (U.S. 2021/0035402) as applied to claims 1 and 9 above, and further in view of Salzman et al. (U.S. 9,811,969). 
Regarding claims 6 and 11, as cited above, Rye discloses a modular gaming machine, but is silent on the issue of disclosing a seal protectant. In a related art, however, Salzman discloses a modular gaming machine, (“The gaming cabinet houses a set of modular components”, col. 2, lines 30 – 31), wherein Salzman further discloses a sealing mechanism that provides a seal to protect an electrical connection between the structural core and the peripheral device, (“a gaming jurisdiction may require a regulatory agent be present during the removal or installment of the game-logic circuitry or a seal on a secured box for the game-logic circuitry”, col. 4, lines 40 – 45). 
Therefore, it would have been obvious to one of ordinary skill at the time the invention was made to combine the teachings Salzman into the art disclosed by Rye in order to ensure that no components are improperly configured or tampered with, as disclosed by Salzman, col. 4, lines 44 – 45). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M THOMAS whose telephone number is (571)272-1699.  The examiner can normally be reached on 9:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.M.T/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715